OTIS, Justice
(dissenting).
For the reasons set forth in the dissenting opinion of Mr. Justice Todd in Tucker v. State, 295 N.W.2d 508, (Minn.1980), I cannot agree that Minn.Stat. § 242.27 (1976) was intended to determine who is “dangerous to the public” by reference to the gravity of a prisoner’s original offense. Nothing in the Youth Conservation Act suggests or *552permits such an inference. That statute was intended to stress rehabilitation during the period of incarceration. One of its purposes was to furnish youthful offenders with an incentive to correct their behavioral problems while in a controlled environment. Where, as here, the process has succeeded, and the trial court has commended appellant for his excellent record in prison, in my opinion it is unjust and counterproductive to deprive appellant of the benefits the statute was designed to confer on him.
The decision of the Minnesota Corrections Board was based on the expressed opinion that an unsupervised discharge would depreciate the seriousness of the offense. The effect of that announced policy is to arbitrarily read out of the statute its application to all inmates guilty of serious offenses and read into the statute a requirement that in every such case continued supervision at the age of 25 is mandatory. However laudable this policy may be, it is not one which the legislature has seen fit to adopt. I would reverse.